JoAnn Flores, Individually
                                                                     and as Representative of the
                                                                    Estate of Justin M. Flores, the
                                                                                Texas s


                              Fourth Court of Appeals
                                     San Antonio, Texas
                                            June 9, 2014

                                        No. 04-13-00737-CV

           Wal-Mart Stores, LLC, Wal-Mart Stores, Inc., and Wal-Mart Stores Texas, L.P.,
                                         Appellants

                                                 v.

JoAnn FLORES, Individually and as Representative of the Estate of Justin M. Flores, Deceased,
 and for and on behalf of All Those Entitled to Recover for the Death of Justin M. Flores under
                        the Texas Wrongful Death and Survival Statutes,
                                           Appellees

                     From the 229th Judicial District Court, Duval County, Texas
                                     Trial Court No. DC-10-109
                            Honorable Ana Lisa Garza, Judge Presiding

                                           ORDER
Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice

        This cause is set for formal submission and oral argument before this Court on June 11,
2014, at 1:30 p.m. The parties have informed this Court that they have reached a settlement
agreement. Therefore, this cause is WITHDRAWN from formal submission and oral argument.
Because the parties have reach a settlement agreement, they are ORDERED to file a motion to
dismiss this appeal on or before August 8, 2014. If a motion to dismiss is not filed by such date,
this cause will be reset for formal submission and oral argument.

           It is so ORDERED on this 9th day of June, 2014.

                                                                    PER CURIAM
ATTESTED TO:____________________________
                  Keith E. Hottle
                  Clerk of Court